Title: To George Washington from Joseph Mandrillon, 4 December 1789
From: Mandrillon, Joseph
To: Washington, George


          
            Great man!
            Amsterdam 4th Decr 1789
          
          The kind indulgence which you have deigned to give my productions, is a benefit which expands my soul with a joy which can only be equalled by the sentiment of acknowledgement & gratitude; and to express which, one must possess that elevation—that sublimity of idea which nature has but rarely given to man—and which has been so happily bestowed upon you for the benefit of your country, & for the edification of those who are friends to virtue & liberty.
          My friend Mr Cazenove, carrys to your Excellency a copy of my Patriotic wishes towards France. After having essayed my zeal in favour of the regeneration of America, I ought equally to manifest my patriotic devotion towards France—my Count[r]y.
          I observe by the letter of the 12th of October last with which

your Excellency has honored me—that my transmissions to America have been retarded; I hope, however to be more fortunate at this time, and that this little work will get quickly to your Excellency, and will be honored with your attention. I have the honor to be, my General, with the most perfect veneration Yr Excellencys most Hble & Obedt Servt
          
            Jos. Mandrillon
          
          
            P.S. I have but one desire—but one Ambition capable of filling my soul with unalterable felicity—this is the Glory of possessing Your Excellency’s portrait. Ah! Great man deign to be interested in my favour & fulfil my expectation.
          
        